Action No. 1, to recover damages for personal injuries, injury to property, and loss of services, and action No. 2, brought by defendant in action'No. 1 against "the adult plaintiffs in that action to recover damages for personal injuries and injury to property, were consolidated by order dated May 7, 1952." The court at Special Term granted a motion by defendant in action No.' 1 (plaintiff in action No. 2) for reargument, and on reargument, vacated the order "of May 7, 1952, and denied the motion" for consolidation. Order, on reargument, reversed, with $10 costs and disbursements, the motion for reargnment denied, without costs, and order of May 7, 1952, reinstated. Under the circumstances, it was an improvident exercise of discretion to have denied, on reargument, the motion for consolidation. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.